2019 IL App (1st) 181163

                                                                              FIRST DIVISION
                                                                                  May 28, 2019


                                        IN THE
                              APPELLATE COURT OF ILLINOIS
                                    FIRST DISTRICT

No. 1-18-1163


PATRICK CRONIN,                                            )       Appeal from the
                                                           )       Circuit Court of
       Plaintiff-Appellee,                                 )       Cook County.
                                                           )
v.                                                         )       No. 14 CH 20353
                                                           )
THE VILLAGE OF SKOKIE, a Municipal Corporation,            )       Honorable
                                                           )       Franklin Ulyses Valderrama,
       Defendant-Appellant.                                )       Judge Presiding.


       PRESIDING JUSTICE MIKVA delivered the judgment of the court, with opinion.
       Justices Griffin and Walker concurred in the judgment and opinion.


                                           OPINION

¶1     Defendant Village of Skokie (Village) appeals from a judgment of the circuit court,

awarding Patrick Cronin lifetime health insurance benefits from the Village under section 10 of

the Public Safety Employee Benefits Act (Act or Benefits Act) (820 ILCS 320/10 (West 2012)).

For the following reasons, we affirm.

¶2                                      I. BACKGROUND

¶3     Mr. Cronin worked as a full-time firefighter and emergency medical technician for the

Village for more than 30 years. On February 24, 2013, he went to the hospital because of pain

that he began experiencing after transporting a patient who appeared to be in cardiac arrest on a
No. 1-18-1163


stretcher. Mr. Cronin never returned to work after that incident, and it is that incident that he

claims entitles him to benefits under the Benefits Act.

¶4     Mr. Cronin acknowledged that he was diagnosed with an ascending aortic aneurysm

approximately one year before the February 2013 incident. But Mr. Cronin continued working as

a full-duty firefighter from March 2012 to February 2013, during which time he experienced no

heart-related symptoms, such as chest tightness, pain, or shortness of breath.

¶5     At 8 a.m. on February 24, 2013, Mr. Cronin began a 24-hour shift at the firehouse. At

approximately 7:58 p.m., an EMS call came in for a cardiac arrest. Mr. Cronin was in the truck

that followed the ambulance to the call location. The paramedics went into the home with their

equipment and told Mr. Cronin to bring the stretcher, so he did. Mr. Cronin described the patient

as “very big,” guessing that the individual weighed about 300 pounds. Mr. Cronin was holding

up the stretcher when the paramedics “kind of dropped” the patient onto it. Mr. Cronin felt a pain

and “thought [he] had pulled a muscle in [his] chest.”

¶6     Mr. Cronin continued to feel chest discomfort and started experiencing additional

symptoms as the night wore on—including a headache, lightheadedness, and nausea. Because his

symptoms “kept getting worse,” Mr. Cronin was transported to the emergency room by

ambulance at approximately 6 a.m. After consulting with his doctor and a surgeon, Mr. Cronin

had surgery to replace his aortic valve on May 1, 2013. In September 2013, Mr. Cronin was still

having problems with his chest and decided to see if he was eligible for a disability pension. He

applied for a pension with the Village’s Firefighters’ Pension Board (Board or Pension Board),

and specifically requested an occupational disease disability pension. On the application, Mr.

Cronin explained his disability as follows: “After open heart surgery to repair upper aorta and

replace aortic valve, I continue to experience chest pain, dizzy spells, fatigue and [am] unable to


                                               -2-
No. 1-18-1163


perform physically what I had been able, prior to surgery.”

¶7        The Pension Board held a hearing on Mr. Cronin’s application on March 17, 2014, which

Mr. Cronin did not attend. On multiple occasions during the hearing, the hearing officer

incorrectly stated that Mr. Cronin had applied for a line-of-duty disability pension, rather than

the occupational disease disability pension. At the conclusion of the hearing, four Board

members voted in favor of granting Mr. Cronin a line-of-duty disability pension, and one

dissented, believing instead that Mr. Cronin should have been awarded a nonduty disability

pension. On April 9, 2014, the Board issued its written order awarding Mr. Cronin a line-of-duty

disability pension pursuant to section 4-110 of the Illinois Pension Code (40 ILCS 5/4-110 (West

2010)).

¶8        On March 18, 2014, Mr. Cronin filed his application for benefits under the Benefits Act.

The Village denied his application on August 4, 2014, explaining that, after reviewing the

materials presented to it, it was “unable to determine that [he] [was] entitled to free health

insurance benefits under the [Act].” On December 19, 2014, Mr. Cronin filed his complaint in

this case, challenging the Village’s denial of his application for health insurance benefits.

¶9        In January 2017, the parties filed cross-motions for summary judgment. The circuit court

granted Mr. Cronin’s motion. In its written order of July 13, 2017, the court found that, under our

supreme court’s decision in Village of Vernon Hills v. Heelan, 2015 IL 118170, the award of a

line-of-duty disability pension established, as a matter of law, that the February 24, 2013,

incident caused Mr. Cronin’s catastrophic injury and therefore Mr. Cronin met the criteria for an

award of benefits found in section 10(a) of the Benefits Act. The court then considered whether

Mr. Cronin had also met the additional requirement, under section 10(b) of the Benefits Act, that

the catastrophic injury must have occurred “as a result of” one of four specific situations: “(1) a


                                                -3-
No. 1-18-1163


response to fresh pursuit; (2) a response to what is reasonably believed to be an emergency;

(3) an unlawful act of another; or (4) the investigation of a criminal act.”

¶ 10   The court observed that Mr. Cronin argued in his motion for summary judgment that he

“reasonably believed” the incident on February 24, 2013, was “in response to an emergency,”

and the Village did not contest that issue. The court found that Mr. Cronin therefore also had met

the requirements of section 10(b) and held that he was entitled to health insurance benefits under

section 10 of the Benefits Act.

¶ 11   On August 11, 2017, the Village filed a motion for reconsideration, arguing that (1) the

court’s ruling was inconsistent with legal precedent construing section 10(b), as “no Illinois

appellate court has ever stated that the mere award of a line-of-duty disability pension forecloses

an employer from litigating whether a catastrophic injury was ‘caused’ by one of the four

elements found in Section 10(b) of the [Act]”; (2) the Pension Board’s findings should not be

accorded deference for purposes of section 10(b); and (3) that the Pension Board itself did not

find that Mr. Cronin’s disability was caused by the incident of February 24, 2013.

¶ 12   On January 4, 2018, the circuit court granted the Village’s motion for reconsideration and

vacated its order granting summary judgment in favor of Mr. Cronin. The court instructed both

parties to file briefs on the following issue: “what level of causation is required in establishing

‘as a result of’ to show a firefighter was responding to what was reasonably believed to be an

emergency under Section 10(b) of [the Act]?”

¶ 13   The parties filed the requested briefs. Both parties relied on extensive medical opinion

evidence. The Village insisted that Mr. Cronin had failed to present definitive medical evidence

establishing that his symptoms were a result of the February 24, 2013, incident. The circuit court

disagreed. On May 16, 2018, it again granted summary judgment in favor of Mr. Cronin and


                                                -4-
No. 1-18-1163


against the Village. In its written order, the circuit court concluded that there was “no issue of

material fact that the symptoms [Mr.] Cronin experienced, such as chest pain, fatigue and

dizziness were a ‘clear consequence and effect’ of his response to what he reasonably believed to

be an emergency and occurred ‘because of’ his response to the Incident.” The court found that

Mr. Cronin had met his burden of proof on this issue and was entitled to judgment as a matter of

law.

¶ 14     This appeal followed.

¶ 15                                     II. JURISDICTION

¶ 16     The Village timely filed its notice of appeal on June 1, 2018. This court has jurisdiction

pursuant to Illinois Supreme Court Rules 301 and 303, governing appeals from final judgments

entered by the circuit court in civil cases. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. July 1,

2017).

¶ 17                                       III. ANALYSIS

¶ 18     This case was decided on cross-motions for summary judgment. “Summary judgment is

proper when ‘the pleadings, depositions, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.’ ” Bremer v. City of Rockford, 2016 IL 119889, ¶ 20

(quoting 735 ILCS 5/2-1005(c) (West 2008)). Where, as here, parties have filed cross-motions

for summary judgment, “they agree that only questions of law are involved and invite the court

to decide the issues based on the record.” Id. Our review of whether summary judgment was

appropriate is de novo. Id.

¶ 19     The purpose of the Benefits Act “is to continue the provision of employer-provided

health insurance coverage for public safety employees and their families in the event that an


                                                  -5-
No. 1-18-1163


employee is killed or catastrophically injured in the line of duty.” Marquardt v. City of

Des Plaines, 2018 IL App (1st) 163186, ¶ 18. Section 10 of the Act sets out the criteria for the

award of such benefits. It provides:

                “(a) An employer who employs a full-time law enforcement, correctional or

       correctional probation officer, or firefighter, who, on or after the effective date of this Act

       suffers a catastrophic injury or is killed in the line of duty shall pay the entire premium of

       the employer’s health insurance plan for the injured employee, the injured employee’s

       spouse, and for each dependent child of the injured employee until the child reaches the

       age of majority or until the end of the calendar year in which the child reaches the age of

       25 if the child continues to be dependent for support or the child is a full-time or part-

       time student and is dependent for support. ***

                                                   ***

                (b) In order for the law enforcement, correctional or correctional probation

       officer, firefighter, spouse, or dependent children to be eligible for insurance coverage

       under this Act, the injury or death must have occurred as the result of the officer’s

       response to fresh pursuit, the officer or firefighter’s response to what is reasonably

       believed to be an emergency, an unlawful act perpetrated by another, or during the

       investigation of a criminal act.” 820 ILCS 320/10 (West 2012).

¶ 20   Section 10(a) of the Benefits Act required Mr. Cronin to demonstrate that he suffered a

catastrophic injury in the line of duty, and section 10(b) required him to show that the injury

occurred in one of four limited circumstances, including—as pertinent to this case—in “response

to what is reasonably believed to be an emergency.” 820 ILCS 320/10 (West 2012). If Mr.

Cronin has made the section 10(a) showing—that he suffered a catastrophic injury in the line of


                                                -6-
No. 1-18-1163


duty—then he has established that he suffered a catastrophic injury at work, and the question that

remains is whether the work that caused that injury falls into one of the specific section 10(b)

activities.

¶ 21    On appeal, the Village argues that the court erred in finding that Mr. Cronin met the

requirements of either section. However, as we discuss in greater detail in this opinion, much of

its argument rests on a misperception of what questions remain under section 10(b) once section

10(a) has been satisfied. We address each of the subsection requirements in turn.

¶ 22          A. Mr. Cronin Met the Requirements of Section 10(a) as a Matter of Law

¶ 23    It is undisputed that Mr. Cronin was awarded a line-of-duty disability pension on April 9,

2014, and our supreme court made clear in Heelan, 2015 IL 118170, that the award of a line-of-

duty disability pension establishes that an employee meets the requirements of section 10(a) of

the Benefits Act, as a matter of law.

¶ 24    In Heelan, the defendant was a police officer with a preexisting medical condition in his

right hip that was discovered only after it was aggravated when he slipped and fell on the ice

while responding to an emergency police call. Id. ¶¶ 4-5. Treatment of that preexisting condition

aggravated the same preexisting condition in his left hip. Id. ¶ 5. Ultimately, the officer had both

of his hips replaced and was unable to return to work. Id. He applied for and received a line-of-

duty disability pension pursuant to section 3-114.1 of the Illinois Pension Code (40 ILCS 5/3-

114.1 (West 2010)). Heelan, 2015 IL 118170, ¶ 7. The village that had employed the officer filed

a complaint for a declaratory judgment that it was not responsible under the Act to pay the

defendant’s health insurance benefits. Id. ¶ 9. Conceding that the officer met the requirements of

section 10(b) of the Act, because he was responding to an emergency call, the village argued that

the officer had not suffered a catastrophic injury as required by section 10(a). Id. The circuit


                                               -7-
No. 1-18-1163


court disagreed, finding the village owed the officer benefits under the Act, and the appellate

court affirmed. Id. ¶¶ 12-13.

¶ 25   Our supreme court also affirmed, in an opinion tracing the history of its decisions on this

issue. In Krohe v. City of Bloomington, 204 Ill. 2d 392 (2003), the court had construed the phrase

“catastrophic injury” under the Benefits Act as synonymous with an injury resulting in a line-of-

duty pension; in Nowak v. City of Country Club Hills, 2011 IL 111838, it had explained that

“catastrophic injury” under the Benefits Act is a term of art that means an injury that results in

the award of line-of duty disability pension; and in Gaffney v. Board of Trustees of the Orland

Fire Protection District, 2012 IL 110012, it had noted that the award of a line-of-duty pension

meant it was “undisputed” that the employee had suffered a catastrophic injury within the

meaning of section 10(a) of the Benefits Act. Heelan, 2015 IL 118170, ¶¶ 20-23. The Heelan

court rejected the suggestion that an employer was entitled to relitigate any of these issues in

response to an employee’s claim for benefits under the Benefits Act. Instead, as a matter of

statutory construction, the court in Heelan expressly held as follows:

       “Because the legislature intended an injured public safety employee to be eligible for

       benefits under section 10(a) of the Act whenever his or her injuries were sufficient to

       qualify for a line-of-duty disability pension, the pension board’s award establishes as a

       matter of law that the public safety employee suffered a catastrophic injury. [Citation.] In

       the case at bar, the appellate court concluded: ‘Accordingly, where it is uncontroverted

       that a line-of-duty disability pension has been awarded, section 10(a) is satisfied, and

       there is no need to engage in discovery or present evidence regarding the claimant’s

       injury.’ [Citation.] We agree and so hold.” (Emphasis in original.) Id. ¶ 25.

¶ 26   The Village offers a couple of reasons why this unambiguous pronouncement should not


                                               -8-
No. 1-18-1163


apply in Mr. Cronin’s case and why the issue of whether Mr. Cronin satisfied the requirements of

section 10(a) remains open. We find neither of them persuasive.

¶ 27    The Village points out that Mr. Cronin did not request a line-of-duty disability pension,

but instead asked for an occupational disease disability pension, and that at the hearing before the

Pension Board the hearing officer misstated that Mr. Cronin had applied for a line-of-duty

disability pension. Our supreme court, however, was very clear that it is the “award” of a line-of-

duty disability pension that establishes a catastrophic injury as a matter of law. (Emphasis in

original.) Id.

¶ 28    The Village also argues that it is “problematic” for it to be bound in this case to a finding

of fact derived from the Board’s award of a line-of-duty disability pension because the Village

did not have “notice” that in the pension application proceedings Mr. Cronin might receive such

a pension. We reject this argument for several reasons.

¶ 29    First, Mr. Cronin filed his application for pension benefits in October 2013, which was

before our supreme court held, in Bremer, 2016 IL 119889, that an award of an occupational

disease disability pension does not satisfy section 10(a) of the Benefits Act. In Bremer, our

supreme court clarified that a public employee “cannot establish a catastrophic injury under

section 10(a) of the Benefits Act by simply showing that he suffered an injury resulting from his

service as a firefighter or an injury that occurred in the course of his employment. Rather, he

must establish an injury that resulted in a line-of-duty disability pension.” Id. ¶ 26. Mr. Cronin

applied for his pension prior to this holding, when it was still entirely possible that an award of

what he requested—an occupational disease disability pension—would also have satisfied the

requirements of section 10(a) of the Benefits Act.

¶ 30    Moreover, our supreme court in Heelan rejected the entire premise for the argument that


                                                -9-
No. 1-18-1163


the Village is making here when it suggests that it is unfair to bind it to a finding made by the

Pension Board when it did not participate in that proceeding. As the court explained:

       “[O]ur analysis does not involve collateral estoppel, but rather statutory construction.

       [The plaintiff’s] award of a line-of-duty disability pension establishes that he suffered a

       catastrophic injury as a matter of law.


                                                     ***


                *** [T]o the extent that the [v]illage’s inability to litigate at [the defendant’s]

       disability pension proceeding refers to his catastrophic injury as provided in section 10(a)

       of the Act, the enactment of the statute itself afforded the [v]illage all of the process that

       it was due.” (Emphasis in original and internal quotation marks omitted.) Heelan, 2015
IL 118170, ¶¶ 28-37.

¶ 31   In short, this case does not present some kind of unusual exception to Heelan, and the

requirements of section 10(a) of the Benefits Act were met as a matter of law.

¶ 32        B. Mr. Cronin Met the Requirements of Section 10(b) of the Benefits Act

¶ 33   Recognizing that Heelan limits its section 10(a) arguments, the Village attempts to frame

most of its arguments as disputing Mr. Cronin’s ability to meet the requirements of section 10(b).

Mr. Cronin takes the position that he has satisfied section 10(b) by demonstrating that his injury

“occurred as the result of” his response to the cardiac arrest call on February 24, 2013, which he

“reasonably believed to be an emergency” (820 ILCS 320/10(b) (West 2012)). In arguing that

Mr. Cronin failed to meet this burden of proof under section 10(b), the Village places great

emphasis on the phrase “occurred as the result of” Mr. Cronin’s preexisting ascending aortic

aneurysm and the inconclusive medical evidence as to what caused the aggravation of his



                                                 - 10 -
No. 1-18-1163


aneurysm.

¶ 34   Most of the Village’s arguments fail to appreciate the limited scope of what actually

remained to be decided in Mr. Cronin’s case under section 10(b), once section 10(a) had been

satisfied as a matter of law. The circuit court recognized this in its initial decision in this case,

but appears to have lost sight of it on rehearing.

¶ 35   Section 10(a) requires that a public employee suffer a catastrophic injury and that he or

she do so while “in the line of duty.” (Emphasis added.) 820 ILCS 320/10(a) (West 2012). In this

case, then, the question before us with respect to section 10(b) cannot be whether Mr. Cronin has

shown his catastrophic injury happened in the line of duty (i.e., at work), but rather is whether

the catastrophic injury suffered in the line of duty “occurred as the result of” one of the four

specific line-of-duty scenarios presented in section 10(b).

¶ 36   To be sure, Heelan does not foreclose the possibility that an employee who has received a

line-of-duty disability pension may not be entitled to benefits under the Act because that

employee does not meet the additional criteria for an award of benefits under section 10(b). The

question of whether section 10(b) criteria have been met has been a real issue in several recent

cases. See, e.g., Marquardt, 2018 IL App (1st) 163186, ¶ 20 (police officer’s entitlement to

benefits under section 10(b) of the Act turned on whether his injury from stepping up onto a

truck to inspect an overweight load was “the result of *** an unlawful act perpetrated by

another” (internal quotation marks omitted)); Wilczak v. Village of Lombard, 2016 IL App (2d)
160205, ¶ 15 (firefighter’s entitlement to benefits under section 10(b) of the Act turned on

whether his injury from lifting a disabled citizen who suffered from multiple sclerosis from the

floor to a bed “was sustained in response to what was reasonably believed to be an emergency”).

¶ 37   As these cases demonstrate, there may be factual issues regarding causation where the


                                                - 11 -
No. 1-18-1163


fact finder is looking for the connection between the employee’s injury and one of the four

specific scenarios listed in section 10(b). In such cases, it is proper to focus on whether a causal

connection satisfying the phrase “occurred as the result of” has been shown. Compare

Marquardt, 2018 IL App (1st) 163186, ¶ 24 (“we conclude that [the plaintiff’s] catastrophic knee

injury was clearly a consequence or effect of [the criminal’s] unlawful act of driving an

overweight truck”), with id. ¶ 31 (Mason, J., dissenting) (“Certainly [the plaintiff] would not

have been injured but for [the criminal’s] unlawful act, but his injury was not a result of that act.”

(Emphases in original.)).

¶ 38   Here, however, in contrast to those cases cited above, there are no section 10(b) factual

issues. In this case, there was evidence of only one work-related injury—the incident on

February 24, 2013. The Village offered absolutely no evidence that any other work-related

incident could be the basis for Mr. Cronin’s award of a line-of-duty disability pension. The

causal connection between this incident and Mr. Cronin’s catastrophic injury was established as

a matter of law by his being awarded a line-of-duty disability pension.

¶ 39   There was also no genuine issue of material fact as to whether this incident met one of

the four specific section 10(b) criteria. Mr. Cronin presented evidence that his actions on

February 24, 2013, were a “response to what [he] reasonably believed to be an emergency” (820

ILCS 320/10(b) (West 2012)), and the Village presented no evidence to the contrary.

¶ 40   In short, because the Village presented absolutely no evidence to dispute Mr. Cronin’s

evidence that he met the criteria of section 10(b), there were no disputed factual issues on section

10(b) and thus summary judgment was properly awarded to Mr. Cronin.

¶ 41   The Village offers several reasons that it believes the causation requirement remains an

issue in this case, notwithstanding Mr. Cronin’s award of a line-of-duty disability pension and


                                                - 12 -
No. 1-18-1163


the Village’s own failure to dispute either that the February 24, 2013, incident was the basis for

that award or that Mr. Cronin’s actions on that day were a response to what he reasonably

believed to be an emergency.

¶ 42   The Village contends that courts cannot rely on any finding of causation made by the

Pension Board in its award of a line-of-duty disability pension because the Benefits Act is to be

narrowly construed and pension laws are to be construed liberally. Compare Bremer, 2016 IL
119889, ¶ 32 (regarding benefits), with Carmichael v. Laborers’ & Retirement Board

Employees’ Annuity & Benefit Fund, 2018 IL 122793, ¶ 24 (regarding pensions).

¶ 43   But under Heelan, we are required to accept a pension board’s award of a pension as

equivalent to a finding that an employee suffered a catastrophic injury in the line of duty. If we

are required to accept that finding, we are required to accept the causal connection between the

employee’s catastrophic injury and the employee’s work. As the supreme court noted in Heelan,

its interpretation of section 10(a) has been in play since Krohe was decided in 2003, and “the

legislature has not altered [the supreme] court’s construction of ‘catastrophic injury’ as used in

section 10(a) of the Act.” Heelan, 2015 IL 118170, ¶ 27. And the supreme court’s interpretation

of a statute “is considered part of the statute itself until the legislature amends it contrary to that

interpretation.” (Internal quotation marks omitted.) Id. So, notwithstanding any tenet of statutory

construction, the award of a line-of-duty disability pension means that something at work caused

a catastrophic injury; that finding by the pension board binds municipalities and courts in our

interpretation of the Benefits Act.

¶ 44   The Village also argues that the aggravation of a preexisting condition cannot be an

injury contemplated by the Benefits Act and that Mr. Cronin clearly had a preexisting condition.

But our supreme court has recognized that in some cases an employee’s entitlement to both a


                                                - 13 -
No. 1-18-1163


line-of-duty pension and to benefits under the Benefits Act will be the result of work stresses on

a preexisting condition. Indeed, in Heelan the plaintiff had preexisting osteoarthritis which was

aggravated by his work-related injury. Id. ¶ 5. In the line of cases leading up to Heelan, our

supreme court also recognized that preexisting injuries might play a role in the award of pensions

and benefits under the Benefits Act. The court noted in one of those cases:

       “[T]here are cases in which” “the condition that renders the officer permanently disabled

       will result not from a discreet, one-time injury but rather from the accumulation of

       several prior injuries or the aggravation of a preexisting injury or condition.” Nowak,

       2011 IL 111838, ¶ 21.

¶ 45   The Village’s remaining argument is that it cannot be “collaterally estopped” by any

finding of the Pension Board. It cites to Pedersen v. Village of Hoffman Estates, 2014 IL App

(1st) 123402, and Oskroba v. Village of Hoffman Estates, 404 Ill. App. 3d 692 (2010), abrogated

on other grounds, Gaffney, 2012 IL 110012. In these decisions, the courts recognized that

“collateral estoppel” would not bar a municipality from disputing an employee’s entitlement to

benefits, since the municipality was a separate entity from the pension board. Pedersen, 2014 IL

App (1st) 123402, ¶¶ 42-47; Oskroba, 404 Ill. App. 3d at 697. In both of these cases, the

municipality had a genuine dispute, which the courts recognized it was entitled to litigate, as to

whether the work incident that caused the catastrophic injury was the employee’s response to

what he “reasonably believed to be an emergency.” Pedersen, 2014 IL App (1st) 123402, ¶¶ 51-

58; Oskroba, 404 Ill. App. 3d at 699-700.

¶ 46   Mr. Cronin is not suggesting that collateral estoppel applies here. As our supreme court

explained in Heelan, municipalities are bound by the award of a line-of-duty disability pension

as a matter of statutory construction, not collateral estoppel. The Pension Board’s award of a


                                              - 14 -
No. 1-18-1163


line-of-duty disability pension is controlling only as to section 10(a) of the Benefits Act. Heelan,

2015 IL 118170, ¶ 28. As both Heelan and this decision make clear, a municipality remains free

to dispute whether the line-of-duty activity that caused the catastrophic injury meets one the four

specified criteria in section 10(b).

¶ 47    In summary, because Mr. Cronin was awarded a line-of-duty disability pension by the

Pension Board, he met the requirements of section 10(a) of the Benefits Act—that he suffered a

catastrophic injury in the line of duty—as a matter of law. Mr. Cronin also met the requirements

of section 10(b): the only work-related incident that was presented as a cause of his injury was

his act of holding the stretcher as a cardiac patient was dropped onto it and he presented

uncontradicted evidence that he reasonably believed he was responding to an emergency.

Accordingly, Mr. Cronin is entitled to benefits under the Act, and the circuit court properly

granted summary judgment in favor of Mr. Cronin and against the Village.

¶ 48                                   IV. CONCLUSION

¶ 49    For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 50    Affirmed.




                                               - 15 -